Citation Nr: 0531185	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disorders (TDIU).

2.  Entitlement to an extraschedular evaluation for the 
residuals of a ligamentous injury of the left ankle, post 
operative, with reflex sympathetic dystrophy with causalgia 
perioneal nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  

In May 2003, a hearing on appeal was held in Chicago, 
Illinois, (Travel Board hearing), before the undersigned, who 
is the Veterans Law Judge designated by the Chairman to 
conduct that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.

The issue involving an extraschedular evaluation, addressed 
in the Remand portion of this action, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
the part of the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran is service-connected for a left ankle 
disability with severe nerve manifestations.  This is his 
only service-connected disorder and he is in receipt of a 40 
percent schedular evaluation, which is the highest schedular 
evaluation that can be assigned.

3.  The evidence of record indicates the veteran has a formal 
education and experience working as a laborer, janitor, and 
housekeeper.  He last worked in 1995.

6.  The veteran's service-connected disability does preclude 
him from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the veteran's service-
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to a 
TDIU rating.  

The veteran has also requested a total disability evaluation 
based on individual unemployability due to his service- 
connected disability.  The veteran's sole service-connected 
disability is residuals ligamentous injury of the left ankle, 
post operative, with reflex sympathetic dystrophy with 
causalgia perioneal nerve.  Said disorder has been assigned a 
40 percent evaluation.  The veteran contends that he is 
unable to maintain substantially gainful employment as a 
result of the symptoms and manifestations produced by his 
left ankle disability.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2005).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2005) are met.  
See 38 C.F.R. § 3.340(a)(2) (2005).

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2005).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  38 
C.F.R. § 4.16(b) (2005).

If a total disability rating is based on a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2005).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for only one 
disability and that disability has not been assigned a rating 
of 60 percent or greater.  Moreover, the combined rating is 
not 70 percent or more since the only disability has been 
rated as 40 percent.  The record reflects that the veteran 
has completed high school and has attended two years of 
college.  He has experience as a sanitation engineer, a 
housekeeper, a salesperson, and a product-stocker.  He has 
not received vocational rehabilitation training through the 
VA but he did attend some type of computer-related training 
twenty plus years ago.  

The veteran maintains that the manifestations and symptoms 
produced over the years by his service-connected disability 
prevent him from obtaining and maintaining gainful 
employment.  A review of the veteran's VA medical treatment 
records indicates that there is some truth in the veteran's 
assertions.  Specifically, the Chief of Podiatry at the Hines 
VA Medical Center wrote, on VA letterhead, in March 2000, 
that the veteran was totally disabled because of his service-
connected disability (the manifestations and symptoms 
produced thereby).  A VA neurologist stated in May 2004 that 
the veteran's complex regional pain syndrome, produced by the 
service-connected disorder, severely limited the veteran's 
activities of daily living.  A VA orthopedist wrote, also in 
May 2004, that the veteran's employability was limited due to 
his service-connected disability and the manifestations and 
symptoms produced thereby.  However, that same orthopod did 
hedge his opinion by stating that "he could presumably be 
employed in a desk type job".  

The term "substantially gainful occupation" was discussed 
by the United States Court of Appeals for Veterans Claims 
(hereinafter the Court), in Faust v. West, 13 Vet. App. 342 
(2000).  Although 38 C.F.R. § 4.16(a) (2005) does not 
specifically define what substantially gainful employment is, 
it does provide that "marginal employment" is not 
substantially gainful employment, and thus implies that 
employment that is more than marginal may be considered to be 
"substantially gainful employment".  Id. at 355-56; citing 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) 
(stating that, for the purposes of § 4.16(a), "substantially 
gainful employment . . . . suggests a living wage").  The 
Court also noted that Social Security Administration 
regulations define "substantially gainful activity" as 
"work that -- (a) involves doing significant productive 
physical or mental duties; and (b) is done . . . for pay or 
profit", 20 C.F.R. § 404.1509, and held that where, the 
veteran became employed, as shown by clear and convincing 
evidence, at a substantially gainful occupation -- i.e., one 
that provides annual income that exceeds the poverty 
threshold for one person, such employment constitutes, as a 
matter of law, a substantially gainful occupation.  Faust, 13 
Vet. App at 355-56.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  
See also 38 C.F.R. §§ 4.1, 4.15 (2005).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service- 
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2005).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2005).

Upon reviewing the veteran's case, the Board finds that the 
reasoning found in Hodges v. Brown, [5 Vet. App. 375 (1993)], 
et. al., does apply to this case.  [The established VA policy 
is that "all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated as totally disabled."  
Id.]  While the medical records are not without some 
ambiguity, the VA medical records contain repeated statements 
from various health care professionals that indicate that the 
veteran is totally disabled as a result of his service-
connected disability.  

The record also contains the medical records and statements 
used by the Social Security Administration (SSA) with respect 
to finding the veteran disabled.  The SSA has clearly found 
that the veteran's left lower leg disability, classified by 
the SSA as reflex sympathetic dystrophy, as a disabling 
disability.  It has further found that this sole condition 
has prevented the veteran from working.  The Court, in Martin 
v. Brown, 4 Vet. App. 136 (1993), has said that the results 
obtained by the SSA are pertinent when the VA makes a 
determination concerning unemployability.  However, from that 
same decision, the Court has said that the decision by the 
SSA will not be controlling for purposes of VA adjudications.

The record does not contain any medical records that would 
fully contradict the veteran's written statements that he is 
unable to work as result of his service-connected disability.  
Medical evidence that contradicts the determination made by 
the SSA, and more importantly, the VA doctors who have 
examined the veteran have not been presented, nor are they 
contained in the claims folder.  It is the Board's opinion 
that because of the manifestations produced by the disorder 
along with the complaints caused by his disability, it would 
be unlikely that the veteran would be able to procure a job 
that would reasonably accommodate the care and treatment of 
said disability.

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's other nonservice-connected 
disabilities and lack of other service-connected disorders, 
the Board concludes that the totality of the evidence in the 
file appears to be at least in approximate balance.  As the 
Board is unable to conclude that the preponderance of the 
evidence is against the claim, the claim may not be denied.  
Therefore, pursuant to 38 C.F.R. § 4.16 (2005), it is the 
decision of the Board that the veteran's service-connected 
disability renders him unable to attain and maintain gainful 
employment, and a total disability rating for compensation 
based on individual unemployability due to his service-
connected disorder is warranted.  The veteran's claim is 
granted.  


ORDER

TDIU due to the veteran's service-connected disabilities is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.


REMAND

Additionally, 38 C.F.R. § 3.321(b)(1) (2005) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for the service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this instance, the veteran has by the RO been rated at the 
40 percent level for the left ankle disability.  This is the 
maximum amount that can be assigned for the disability 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 8521 and 8522 
(2005).  For the veteran to be assigned a higher rating, an 
extraschedular rating would have to be assigned.  As such, 
when it was processing the veteran's claim, the RO needed to 
inform the veteran of this fact.  Moreover, the RO was 
required, pursuant to the tenets of the VCAA, to inform the 
veteran how he could prevail with respect to an 
extraschedular evaluation.  That is, the RO needed to inform 
the veteran that in order to succeed it had to be shown that 
his left lower extremity disorder presented such an 
exceptional or unusual disability picture, due to such 
factors as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards was impractical.  A review of the record 
reveals that the RO did briefly mention why it had not 
awarded an extraschedular evaluation in its March 2005, it 
did not provide sufficient detail in that rating decision or 
even mention extraschedular evaluations in the Supplemental 
Statement of the Case issued in April 2005.  Additionally, 
the VCAA letter that was sent to the veteran in May 2004 was 
silent with respect to the assignment of an extraschedular 
evaluation.  Because the RO did not do this in the original 
VCAA letter or in the April 2005 notice letter that followed 
the March 2005 rating action, the claim must be returned.

Hence, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (20045, 
as well as VAOPGCPREC 7-2004, are fully 
complied with and satisfied as to the 
issue of an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321(b)(1) 
(2005).  In particular, the RO must 
inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
extraschedular evaluation claim; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.

In the notice provided to the veteran, 
the RO/AMC must inform the veteran that 
in order to prevail it had to be shown 
that his left ankle disorder presented 
such an exceptional or unusual disability 
picture, due to such factors as marked 
interference with employment or frequent 
periods of hospitalization, that 
application of the regular schedular 
standards was impractical.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting this issue 
on appeal.

2.  The RO/AMC should issue a 
supplemental statement of the case as to 
the issue remaining on appeal.  The 
RO/AMC should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


